Title: From John Adams to Richard Price, 19 April 1790
From: Adams, John
To: Price, Richard



My dear Friend.
New York April 19 1790

Accept of my best Thanks for your favour of Feb. 1st. and the excellent Discourse that came with it.  I love the Zeal and the Spirit which dictated this Discourse, and admire the general Sentiments of it.  From the year 1760 to this hour, the whole Scope of my Life has been to support such Principles and propagate such sentiments.  No sacrifices of myself or my family.  No dangers, no labours, have been too much for me in this great cause.  The Revolution in France could not, therefore be indifferent to me.  But I have learned, by awfull Experience, to rejoice with trembling.  I know that Encyclopædists and Œconomists, Diderot and D’Alembert, Voltairè and Rousseau, have contributed to this great Event, more than Locke, Sidney or Hoadley, and perhaps more than the American Revolution.  And I own to you, I know not what to make of a Republick of Thirty Million Atheists.
The Constitution is but an Eperiment; and must and will be altered.  I know it to be impossible that France should be long governed by it.  If the Sovereignty is to reside in one Assembly: The King, the Princes of the blood, and principal Quality, will govern it, at their pleasure, as long as they can agree. When they differ they will go to War, and act over again, all the Tragedies of Valois, Bourbons, Lorrains Guises and Colignis, two hundred years ago.
The Greeks sang the praises of Harmodius and Aristogeton for restoring equal Laws.—Too many Frenchmen after the example of too many Americans, pant for Equality of Persons and Property.  The impracticability of this, God almighty has decreed, and the Advocates for Liberty who attempt it, will surely suffer for it.
I thank you, Sir, for your kind Compliment.—As it has been the great Aim of my life to be Usefull; if I had any reason to think I was so, as you seem to suppose, it would make me happy.  For “Eminence” I care nothing.—For, though I pretend not to be exempt from Ambition, or any other human passion, I have been convinced from my Infancy, and have been confirmed, every year and day of my life, that the Mechanic and Peasant, are happier than any Nobleman or Magistrate or King; and that the higher a man rises, if he has any sense of duty, the more anxious he must be.
Our new Government is a new Attempt to divide a Sovereignty.  A fresh Essay at Imperium in Imperio.  It cannot, therefore, be expected to be very stable, or very firm.  It will prevent Us, for a time, from drawing our swords Upon each other: and when it will do that no longer We must call a Convention to reform it.
The difficulty of bringing millions to agree in any measures, to act by any rule; can never be conceived by him, who has not tried it.  It is incredible, how small is the number in any Nation of those who comprehend any system of Constitution, or Administration; and those few it is wholly impossible to Unite.
I am a sincere Inquirer after Truth.—But I find very few, who discover the same Truths.  The King of Prussia has found one; which has also fallen in my Way “That it is the peculiar quality of the human Understanding, that Example should correct no man.  The Blunders of the Fathers are lost to their Children, and every Generation must commit its own.I have never Sacrificed my Judgment to Kings, Ministers, nor People; and I never will.  When either shall see as I do, I shall rejoice in their Protection Aid and honour: but I see no prospect that either will ever think as I do; and therefore I shall never be a favourite with either.  I do not desire to be.
But I sincerely wish, and devoutly pray, that a hundred years of civil Wars, may not be the Portion of all Europe, for the want of a little Attention to the true Elements of the Science of Government.
With Sentiments; moral Sentiments, which are, and must / be eternal, I am your friend
John Adams